Exhibit 2010 Short Term Incentive Plan (STIP) February Internap Network Services Corporation (the “Corporation”) 2010 Short Term Incentive Plan (the “2010 Plan”) The purpose of the 2010 Plan is to: ● Align participants’ actions with the accomplishment of key operational goals; ● Encourage and reward individuals for the achievement of specific personal and/or business unit objectives in support of the Corporation’s key annual objectives; and ● Maintain a competitive range of incentive compensation opportunities. The 2010 Plan supersedes and cancels all previous stand-alone short-term incentive plans but does not supersede the Corporation’s Employment Security Plan or any terms thereof.It takes effect on January 1, 2010 and will expire on December 31, 2010. Participation Participation in the 2010 Plan for Section 16 Officers is at the discretion of the Compensation Committee of the Board of Directors.Participation in the 2010 Plan for all other employees is at the discretion and invitation of the President and Chief Executive Officer.Employees participating in the 2010 Sales Incentive Plan for Commissionable Sales Professionals are not eligible to participate in the 2010 Plan. Employees joining the Company after January 1, 2010 may be eligible to receive a pro-rated bonus based on service date and performance. Key Terms and Definitions Base
